Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 07/19/2022 regarding to the application 16/202,333 filed on 11/28/2018.
The independent claims 1, 10, and 17 have been amended. Claims 7 and 16 have been cancelled. Claims 1-6, 8-15, and 17-22 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. 
Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). 
See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Argument
Applicant’s arguments, see (Arg. Page 9-11), filed on 07/19/2022 with respect to the “I. The Claims Are Patentable… Independent Claim 1 has been amended to recite that the client device access a local application… Independent Claims 10 and 17 have been amended similar to independent Claim 1” have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, and 17-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Whitelaw et al. (US 20180260085 A1, “Whitelaw”) in view of Anderson et al. (US 20120271657 A1, “Anderson”).

As to claim 1, Whitelaw discloses A client computing device comprising: 
a display; 
a browser for accessing a web application requiring data to be entered by a user; 
and a processor cooperating with the browser to perform the following: (Whitelaw: [0016, 0025] FIG. 1A, the mobile device includes a screen, which may be a touchscreen, displays a page from a browser application… includes one or more processor with the browser). 
display on said display a web page from the web application, with the web page including a form requiring data to be entered by the user, (Whitelaw: [0016] As shown in FIG. 1A, the screen displays a page from an application, e.g., a web browser application, an online banking application, an online shopping application… includes a first name input box 104A and an address input box 106A).
analyze the form to determine at least one area of the form for which data entry is required and type of data to be entered, (Whitelaw: [0039, 0021] the address autofill suggestion(s) for the required address input box are presented in a particular order is analyzed and determined based on the selected first autofill suggestion for the first name input box which associated with the same user profile… The page may be a page in a web browser or a page in another application, e.g., an online shopping application or a social networking application. An “autofill form click to preview” button and on screen keyboard overlays the page and is not included (i.e. separate) in the page from a web browser application).
display the overlay over the form to assist with the user entering the required data, (Whitelaw: [0021-0022] As illustrated in FIG. 1D, the screen 102D displays a page that includes a first name input box 104D, an address input box 106D, and a zip input box 108D as an area for data to be entered… assisted with the autofill suggestion “Angela” overlays the first name input box 104D, the autofill suggestion “990 Bay St” overlays the address input box 106D, and the autofill suggestion “94109” overlays the zip input box 108D).
collect the data entered by the user into the overlay, the collected data being of the type for the at least one determined area of the form, and (Whitelaw: [0018, 0022] collecting user information… receiving content from autofill server that are more relevant to the user… the autofill suggestion “Angela” overlays the first name input box 104D, the autofill suggestion “990 Bay St” overlays the address input box 106D, and the autofill suggestion “94109” overlays the zip input box 108D). 
populate the form on the displayed web page based on the collected data. (Whitelaw: [0023] as illustrated in FIG. 1E, the screen 102E illustrates a page displayed that includes a first name input box 104E, an address input box 106E, and a zip input box 108E with the collected data). 
However, Whitelaw may not explicitly disclose all the aspect s of the access a locally stored application based on the type of data to be entered to generate an overlay, with the overlay being separate from the web application and having a format different than a format of the form on the web page, 
Anderson discloses access a locally stored application based on the type of data to be entered to generate an overlay, with the overlay being separate from the web application and having a format different than a format of the form on the web page, (Anderson: [Abstract, 0011] Overlaying images in automated insurance policy form generation includes electronically converting a first form in a first format (i.e. separate and different format) to a second format to and in response to receiving in a Web page (i.e. web application) request… including a computer processor; and a non-transitory memory are communicatively coupled, having computer-executable instructions stored (i.e. local stored application) that when executed to receive a first overlaying form in a first format… is electronically fillable;… a first file type including data and fields type fillable having a first format… displayed within the user interface; receive data indicating a position of an overlay image overlaid on the second form, wherein the overlay image is stored in an electronic file with the overlay image ultimately to be overlaid on an image stored by an electronically fillable form).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Whitelaw and Anderson disclosing web form with data input on the overlay which are analogous art from the “same field of endeavor”, and, when Anderson’s local accessed application displaying filled image forms overlay in web browser was combined with Whitelaw’s input boxes via the overlaying autofill forms which separate from the web application, the claimed limitation on the access a locally stored application based on the type of data to be entered to generate an overlay, with the overlay being separate from the web application and having a format different than a format of the form on the web page would be obvious. The motivation to combine Whitelaw and Anderson is to provide a method compiling and organizing the format and version of form effectively. (See Anderson [0004]).
As to claim 2, Whitelaw in view of Anderson discloses The client computing device according to Claim 1 wherein analyzing the form by said processor comprises:
determine what constraints are included within the form. (Whitelaw: [0039] determine the particular order with more autofill suggestion(s) are presented based on the selected first autofill suggestion for the first input box (i.e. form)).
As to claim 3, Whitelaw in view of Anderson discloses The client computing device according to Claim 2 wherein said processor incorporates the constraints into the overlay. (Whitelaw: [0017] the autofill buttons 110A and 112A may be presented on the screen overlaying the page but not within the page… the text in the autofill buttons is not transmitted to a server associated with the page being displayed until one of the autofill buttons is selected… the overlaying autofill button may appear within the first name input box).
As to claim 4, Whitelaw in view of Anderson discloses The client computing device according to Claim 1 wherein analyzing the form by said processor comprises: 
determine if the form has existing data already entered, and if so, then include the existing data into the overlay. (Whitelaw: [0039, 0016] determining the address autofill suggestion(s) (i.e. existing data) are presented into the overlay in a particular order based on the selected first autofill suggestion for the first input box which associated with the same user profile as the selected first autofill suggestion… t… correspond to values for the first name field stored in the application, which resides in the local memory of the mobile device).
As to claim 5, Whitelaw in view of Anderson discloses The client computing device according to Claim 1 wherein analyzing the form by said processor is in response to user input. (Whitelaw: [0019] The cursor 108B is moved into the address input box 106B. The on-screen keyboard 118B continues to be presented for the user to be able to type any information into the address input box… new autofill buttons 114E and 116B, corresponding to autofill suggestions for the address input box).
As to claim 6, Whitelaw in view of Anderson discloses The client computing device according to Claim 5 wherein a cursor on said display is to be placed over the form by the user before the user provides the user input to analyze the form. (Whitelaw: [0016] The user has placed a cursor 108A in the first name input box (i.e. form) 104A by touching the first name input box, causing the on-screen keyboard 118A and the autofill buttons 110A and 112A to be displayed for user input).
As to claim 21, Whitelaw in view of Anderson discloses The client computing device according to Claim 1 wherein the overlay provides an area for the data to be entered that is separate from the at least one area of the form for which data entry is required, and wherein the data entered by the user is entered into the area of the overlay that received the data. (Whitelaw: [0021-0022] As illustrated in FIG. 1D, the screen 102D displays a page that includes a first name input box 104D, an address input box 106D, and a zip input box 108D as an area for data to be entered… assisted with the autofill suggestion “Angela” overlays the first name input box 104D, the autofill suggestion “990 Bay St” overlays the address input box 106D, and the autofill suggestion “94109” overlays the zip input box 108D. Instead of being presented within the page, the autofill suggestions for the input boxes 104D, 106D, and 108D overlay the corresponding input boxes and are not included (i.e. separate from) in the page, as indicated by the shaded region 114D on a mobile device with a color screen, as highlighted or in a different color than other portions of the screen 102… An "autofill form to preview" with button overlays the page and is not included (i.e. separate from) in the page).
Regarding claims 10-15, and 22, these claims recite the method performed by the device of claims 1-6, and 21, receptively; therefore, the same rationale of rejection is applicable.
Regarding claims 17-20, these claims recite the computer readable medium performed by the device of claims 1-4, receptively; therefore, the same rationale of rejection is applicable.


Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Whitelaw in view of Anderson and further in view of Cronin et al. (US 20140280190 A1, “Cronin”).
As to claim 8, Whitelaw in view of Anderson discloses The client computing device according to Claim 1;
However, Whitelaw in view of Anderson may not explicitly disclose all the aspect of the wherein the overlay comprises at least one of a spreadsheet and a map. 
Cronin discloses wherein the overlay comprises at least one of a spreadsheet and a map. (Cronin: [0433] the user may browse a local computing device for a file, such as an excel spreadsheet, and upload to the system with the overlay for analysis).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Sindhu in view Whitelaw in view of Anderson and Cronin disclosing web form with data input on the overlay which are analogous art from the “same field of endeavor”, and, when Whitelaw in view of Anderson’s combining the input boxes on the page with the overlaying autofill forms was combined with Cronin’s overlay comprising a spreadsheet, the claimed limitation on the wherein the overlay comprises at least one of a spreadsheet and a map would be obvious. The motivation to combine Whitelaw in view of Anderson and Cronin is to provide a method for implementing data upload with a received dataset in a tabular form effectively. (See Cronin [Abstract]).  

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Whitelaw in view of Anderson and in view of Sah et al. (US 20160219420 A1, “Sah”).
As to claim 9, Whitelaw in view of Anderson discloses The client computing device according to Claim 1.
However, Whitelaw in view of Anderson may not explicitly disclose all the aspects of the wherein the web application comprises a Software as a Service (SaaS) application. 
Sah discloses wherein the web application comprises a Software as a Service (SaaS) application. (Sah: [0073] the web monitoring service performs monitoring and performance measurement of an application… such as an ICA client or RDP client… a hosted application or a Software-As-A-Service (SaaS)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Whitelaw in view of Anderson and Sah disclosing web form with data input on the overlay which are analogous art from the “same field of endeavor”, and, when Sah’s web application comprising SaaS application was combined with Whitelaw in view of Anderson’s input boxes via the overlaying autofill forms which separate from the web application, the claimed limitation on the wherein the web application comprises a Software as a Service (SaaS) application would be obvious. The motivation to combine Whitelaw in view of Anderson and Sah is to provide a method to manage message handling and information routing through network effectively. (See Sah [0002]).

Conclusion
                                                                                                                                           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145